COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:          Jason Jenkins v. Occidental Chemical Corporation

Appellate case number:        01-09-01140-CV

Trial court case number:      2007-73468

Trial court:                  295th District Court of Harris County

       On April 1, 2013, appellee Occidental Chemical Corporation filed a Motion for
En Banc Reconsideration. The Court requests that appellant Jason Jenkins file a response
to the Motion. The Court specifically requests that Jenkins address Section I.B of the
Motion in the response.

       The response to the Motion must be filed with the Court no later than Tuesday,
April 16, 2013.


       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                  Acting individually     ☐ Acting for the Court



Date: April 3, 2013